Title: To Thomas Jefferson from Geismar, 6 December 1785
From: Geismar, Baron von
To: Jefferson, Thomas



Monsieur
à Hanau Ce 6 de Decembre 1785.

Apres avoir reçu il y a quelque tems un Billet du bureau de Poste à Paris qui m’apprennait qu’il y avait une lettre pour moi de restée faute d’affranchissement, je donnais mes ordres pour me la faire parvenir et je ne tiens celle de Votre Excellence du 6. de Sept. que depuis quelques Jours. Elle m’a infiniment flatté me rassurant de ne pas etre absolument oublié malgres toutes les occupations que le Poste qu’Elle tient ne peut laisser de Lui donner. J’ai eu l’avantage de rencontrer l’été passé le Marquis de La fayette à Pyemont allant à Berlin; je l’ai beaucoup questioné sur l’Etat de Votre Senté et il m’avait promis qu’à son retour il me rapellerait à Votre Souvenir. Croiés moi, à quelle distence que je sois de l’amerique, le Sort de Votre Patrie m’interessera toujours; le Voiage et les Campagnes que j’ai fait dans ce pays fonts epoque dans ma vie. J’y ai vu Souffrir des Compatriottes, j’y ai Souffert moi meme, et quand on a eu cela de comun on ne peut que S’intéresser l’un pour l’autre. […] les Gazettes ne m’inquiettent pas si aisement, Car depuis que j’ai fait la Connaisance de Mr. Rivington à la Nouvelle York où je me Suis […] 6 Mois, j’ai apris à rabbatre toujours la moitié de ce que Lui et ses chers Confreres dise[nt]. Je crois que Votre Gouvernement est bien plus tranquil[le] que nous ne le sommes en Europe, on se souçiera guere de l’autre Coté de l’attlantique de notre ligue, de l’Election d’un Roi des Romains, de l’Elevation d’un autre d’Austrasie. Faites en, dira-t-on, autant que bon Vous semblera, pourvue qu’on nous en tient quitte et qu’on nous laisse notre liberté, et je dis, moi, heureux qui en peut jouir. Ma Situation me fait douter que dans cette Vie j’aurois encore le plaisir de passer avec Vous à Monticello des Jours aussi tranquils et agreables qu’ettaient ceux que je me rapelle toujours avéc delice. Mais je Vous prie de m’avertir un peu d’avance quand Vous comptés quittér l’Europe et je m’arangerai S’il-est humainement possible, en Sorte de pouvoir passer quelques Jours avec Vous à Paris. Nous avons Subis depuis peu, par la Mort du Landgrave de Hesse-Cassel, Pere de mon Maitre, de grands Changements dans notre petit Etat; cela nous a donné comme d’ordinaire des reductions et des augmentations. Cette mort a fait de mon Maitre un des plus riches Princes de l’Allemagne, Son Pere Lui aiant laissé tous les Coffres remplies, un Corps de Trouppes tres respectables dans  le meilleur ordres, et un pays qui Lui Rapporte pour le moins 6 à 7 Mil: de [livs.] de france.
Vous m’obligerés en m’envoiant dans Votre premiere Votre Adresse imediatement à Paris, mes Lettres n’auronts pas tant de detour à faire.
Je Vous prie, Monsieur, de temoigner mes Respets à Miss Jefferson, la quelle peut-etre ne Se Souviendra plus d’un Prisonier qui l’a eu Souvent Sur Les bras.
Gardés moi la Continuation de Votre Amitie et bonté, et Soiés persuadé que je ne cesserai jamais de Vous apartenir par les liens de l’amitié le plus Sincere et avec le quel j’ai l’honneur de me dire Monsieur de Votre Excellence le tres humble et tres Obeissant Serviteur,

Le Major de Geismar

